Title: Abigail Adams to Martha Washington, 20 June 1794
From: Adams, Abigail
To: Washington, Martha


          
            my dear Madam
            [20 June 1794]
          
          I cannot omit so good an opportunity as the present by my son of paying my respects to you, and of acknowledging the honor done him by the unsolicited appointment conferd upon him by the President at a very early period of Life I devoted him to the publick, and in the most dangerous and hazardous time of the War consented that he should accompany his Father in his embassys abroad, considering it of the utmost importance that he should receive his early Education & Principals under his immediate Eye, and I have the satisfaction to say to you Madam, perhaps with the fond Partiality of a Parent, that I do not know in any one Instanc of his Life conduct either at home or abroad, he has given me any occasion of regreet, and I hope from his Prudence honour integrity & fidelity that he will never discredit the Character so honorably conferd upon him. painfull as the circumstance of a Seperation from him will be to me Madam I derive a satisfaction from the hope of his becomeing eminently usefull to his Country whether destined to publick, or to Private Life
          Be pleased to present my most affectionate Respects to the President and my Love to master Washington & Miss Custus from Madam Your obliged Friend / and Humble Servant
          
            A Adams
          
        